--------------------------------------------------------------------------------

Exhibit 10.6

EMPLOYMENT AGREEMENT
--------------------------


   THIS AGREEMENT entered into on August 16, 2010 and effective August 01, 2010,
in Broward County, Florida, by and between Secured Financial Network, Inc.,
(SFNL) a Nevada corporation with corporate offices at 1180 SW 36th Avenue, Suite
204, Pompano Beach, FL 33069. (hereinafter referred to as "Employer") and
Michael E. Fasci, an individual, residing at 113 County Road, East Freetown, MA
02717, (hereinafter referred to as "Employee"); (hereinafter sometimes
collectively referred to as “Parties” or singularly as “party”).


   WHEREAS, SFNL is a financial services company specializing electronic
transactions.


   WHEREAS, incident to the performance of Employee's duties for Employer,
Employee will occupy a position of trust and confidence and will be given access
to proprietary and confidential and privileged information regarding the
business, operations, assets and trade secrets of Employer, including but not
limited to, access to vendor identity, pricing, sales techniques, customer
identification, contact with customers and potential customers and the like;


   WHEREAS, Employee understands and acknowledges that Employer has expended and
will continue to expend substantial amounts of time and money to develop
Employer’s unique manner of offering these products and services, as well as
advertising, distribution and other relationships in furtherance of its unique
marketing approach, which techniques and information Employee agrees constitute
trade secrets, the sole property of Employer;


   WHEREAS, Employee seeks the opportunity to be employed by Employer, and
Employer is willing to employ Employee, on the terms, covenants, and conditions
set forth in this agreement;


   WHEREAS, Employee acknowledges that the business which employer is engaged is
and/or may be subject to extensive governmental or other rules or regulations;
and


   NOW THEREFORE, in consideration of the mutual covenants and promises of the
parties, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, Employer and Employee covenant and agree as follows:




















EMPLOYER:___   EMPLOYEE:___                              
PAGE 1 OF 10
 
 

--------------------------------------------------------------------------------

 

NATURE OF EMPLOYMENT
---------------------
1.              Employer does hire and employ Employee as the Chief Financial
Officer (CFO) of Employer and Employee does accept and agree to such hiring and
employment. Subject to the supervision and pursuant to the orders, advice, and
directions of Employer, Employee shall act subject to the direction and control
of the board of directors, have general supervision, direction and control of
the financial affairs of the Employer, and shall perform such other duties as
are customarily performed by one holding such position in other similar
businesses or enterprises as that engaged in by Employer, and shall also
additionally render such other and unrelated services and duties as may be
assigned to Employee from time to time by Employer.


2.              Employee agrees to follow the terms, rules and regulations
established for publicly traded companies or other federal, state and
governmental authorities establishing the same or similar guidelines unless
otherwise notified.


MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES
------------------------------------------
3.              Employee agrees to perform, at all times faithfully,
industriously, and to the best of his ability, experience, and talent, all of
the duties that may be required of and from him pursuant to the express and
implicit terms of this Agreement, to the satisfaction of Employer. Such duties
shall be rendered at 113 County Road, East Freetown, MA 02717 and at such other
place or places as Employer shall in good faith require or as the interests,
needs, business, and opportunities of Employer shall require or make advisable.


DURATION OF EMPLOYMENT
----------------------
4.              The term of this Agreement shall be for a period of three years,
commencing on August 1, 2010, subject, however, to prior termination as provided
below:


PAYMENT AND REIMBURSEMENT
-------------------------
5.              Employer shall pay Employee and Employee agrees to accept from
Employer, in full payment for Employee's services under this Agreement,
compensation as follows:



 
A.
Base annual gross salary of $90,000 per year payable in bi-monthly installments
during the term hereof, less applicable federal and state deductions. There will
be an annual compensation review during the term of this agreement.




 
B. 
As additional consideration to enter into this agreement, the Employer agrees to
issue a stock bonus upon the execution of this agreement in the amount of
500,000 Rule 144 restricted shares of the Company. Additional stock awards may
be made during the term of this agreement.




 
C. 
A $300 per month car allowance shall be paid to the Employee.





EMPLOYER:___   EMPLOYEE:___                               
PAGE 2 OF 10
 
 

--------------------------------------------------------------------------------

 



6.              Employer shall provide medical, dental and ophthalmic benefits
to Employee and family pursuant to the same plans or programs presently and/or
offered to its employees subject to the general eligibility and participation
provisions set forth in such plans or programs, as offered by the employer from
time to time. No plan has been initiated as of this date.


7.              Employee shall be distributed stock and given the option to
purchase stock as herein provided.
 
                 No Stock Option provisions are included in this agreement.


8.             Employee shall be entitled to four (4) weeks paid vacation during
each twelve-month period of the term hereof, to be taken at such times as
Employer and Employee shall mutually determine and provided that no vacation
time shall materially interfere with the duties which Employee is required to
render hereunder. Vacation time “may” be carried over from one twelve month
period to a succeeding twelve-month period.


10.            Employee shall be entitled to three months severance pay, medical
insurance benefits and car allowance for each year of service if Employee's
employment is terminated during the term hereof except if Employee is terminated
for cause.




TERMINATION
-----------
12.           Notwithstanding anything in this Agreement to the contrary,
Employer has the option to terminate this Agreement in the event that during its
term Employee shall become permanently disabled as the term permanently disabled
is defined below in which event Employer shall have no further liability
hereunder except as follows


13.           Such option shall be exercised by Employer giving notice to
Employee by registered mail, addressed to him in care of Employer at 1180 SW
36th Avenue, Suite 204, Pompano Beach, FL, or at such other address as Employee
shall designate in writing, of its intention to terminate this Agreement on the
last day of the month during which such notice is mailed, and on the giving of
such notice this Agreement and the term of this Agreement come to an end on the
last day of the month in which the notice is mailed, with the same force and
effect as if that day were originally set forth as the termination date.


14.           For the purposes of this Agreement, the term "any year of the term
of this Agreement" is defined to mean any period of 12 calendar months
commencing on the 1st day of August, 2010 and terminating on the 31st day of
July, of the following year during the term of this Agreement.












EMPLOYER:___   EMPLOYEE:___                               
PAGE 3 OF 10
 
 

--------------------------------------------------------------------------------

 

15.            For the purposes of this Agreement, Employee shall be deemed to
have become permanently disabled if, during any year of the term of this
Agreement, because of ill health, physical or mental disability, or for other
causes beyond his control, he shall have been continuously unable or unwilling
or have failed to perform his duties under this contract for 30 consecutive
days, or if, during any year of the term of this Agreement, he shall have been
unable or unwilling or have failed to perform his duties for a total period of
15 days, either consecutive or not. In such a case Employee will be granted a 1
year disability severance beginning on the 31st day and will continue in effect
paid bi-monthly.


16.            Death: In the event of Employee's death during the term hereof,
this Agreement and all of Employee's rights hereunder shall be deemed terminated
except that Employer shall pay to Employee's estate any unpaid base salary and
car allowance through the date of Employee's death along with two months
severance pay, an amount equal to compensation for unused vacation days that
have accumulated during the twelve month period in which the termination occurs,
and the right to exercise stock options on behalf of the deceased as pertains to
Section 7 herein.


17.            Notwithstanding anything in this Agreement to the contrary, in
the event that Employer shall discontinue operating its business then this
Agreement will terminate as of the last day of the month in which Employer
ceases operations at Secured Financial Network, Inc. with the same force and
effect as if that day were originally set forth as the termination date of this
Agreement and neither party shall have any further liability hereunder


18.            Employer shall at all times have the right, upon written notice
to Employee to terminate Employee's employment hereunder, for cause. For
purposes of this Agreement, the term "cause" shall mean:



 
A. 
an action or omission of the Employee which constitutes a willful and material
breach of this Agreement which is not cured within ten (10) days after receipt
by the Employee of written notice of same or, if such breach is not capable
of cure within such ten (10) day period, if the Employee has not commenced
diligently to cure such breach in the shortest time possible;

 

 
B. 
fraud, embezzlement, misappropriation of funds or breach of trust in connection
with his services hereunder;

 

 
C. 
conviction of any crime which involves dishonesty or a breach of trust;

 

 
D. 
negligence in connection with the performance of the Employee's duties
hereunder; or




 
E.
the material and willful or knowing failure or refusal (other  than as a result
of a disability) by Employee to perform his duties hereunder. Upon and
termination pursuant to this Section, Employer shall have no further liability
hereunder.



EMPLOYER:___   EMPLOYEE:___                                
PAGE 4 OF 10
 
 

--------------------------------------------------------------------------------

 



19.            In the event Employee resigns from his employment during the term
hereof, Employee may exercise his stock options proportionately to his term of
employment, if such options exist.  Otherwise, Employer shall have no further
liability hereunder.


DEVOTION BY EMPLOYEE OF FULL TIME TO BUSINESS
 ---------------------------------------------
20.            Employee shall not be required to devote all his time, attention,
knowledge, and skill solely and exclusively to the business and interest of
Employer, and Employer shall not be entitled to all of the benefits, emoluments,
profits, or other issues arising from or incident to any and all work, services,
and advice of Employee, and Employee expressly agrees that during the term of
this Agreement he will not be interested, directly or indirectly, in any form,
fashion, or manner, as partner, officer, director, stockholder, advisor,
employee, or in any other form or capacity, in any other business similar to
Employer’s business or any allied trade.


RESTRICTIVE COVENANTS
---------------------
21.           At all times while Employee is employed by Employer, and for a two
year period after the termination of Employee's employment with Employer for any
reason, the Employee shall not, directly or indirectly, engage in or have any
interest in any sole proprietorship, partnership, corporation or business or any
other person or entity (whether as an employee, officer, director, partner,
agent, security holder, creditor, consultant or otherwise) that directly or
indirectly (or through any affiliated entity) engages in competition with
Employer (or any entity which controls, is under common control with or is
controlled by Employer).


22.           Employee shall not at any time divulge, communicate, use to the
detriment of Employer or for the benefit of any other person or persons, or
misuse in any way, any confidential information (as hereinafter defined)
pertaining to the business of Employer.


23.           Any confidential information or data now or hereafter acquired by
Employee with respect to the business of Employer (which shall include, but not
be limited to, information concerning Employer’s financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of Employee that
is received by employee in confidence and as a fiduciary, and Employee shall
remain a fiduciary to Employer with respect to all of such information.


24.           For purposes of this Agreement, "confidential information" means
information disclosed to Employee or known by Employee as a consequence of or
through his employment by Employer (including information conceived, originated,
discovered or developed by Employer) prior to or after the date hereof, and not
generally known, about Employer or its business. Notwithstanding the foregoing,
nothing herein shall be deemed to restrict Employee from disclosing confidential
information to the extent required by law.


EMPLOYER:___   EMPLOYEE:___                                
PAGE 5 OF 10
 
 

--------------------------------------------------------------------------------

 

25.          All copyrights, patents, trade secrets, or other intellectual
property rights associated with any ideas, concepts, techniques, inventions,
processes, or works of authorship developed or created by Employee during the
course of performing work for Employer or its clients (collectively, the "work
product") shall belong exclusively to Employer and shall, to the extent
possible, be considered a work made by Employee for hire for Employer with the
meaning of Title 17 of the United States Code. To the extent the work product
may not be considered work made by Employee for hire for Employer, Employee
agrees to assign, and automatically assign at the time of creation of the work
product, without any requirement of further consideration, any right, title, or
interest that Employee may have in such work product. Upon the request of
Employer, Employee shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.


26.          All books, records, and accounts relating in any manner to the
customers or clients of Employer, whether prepared by Employee or otherwise
coming into Employee's possession, shall be the exclusive property of Employer
and shall be returned immediately to Employer on termination of Employee's
employment hereunder or on Employer’s request at any time.


27.           Solely for purposes of this Section, the term "Employer" also
shall include any existing or future subsidiaries of Employer that are operating
during the time periods described herein and any other entities that directly or
indirectly, through one or more intermediaries, control, are controlled by or
are under common control with Employer during the periods described herein.


28.           Employee acknowledges and confirms that (a) the restrictive
covenants contained in this Section are reasonably necessary to protect the
legitimate business interests of Employer, and (b) the restrictions contained in
this Section (including without limitation the length of the term of the
provisions of this Section) are not overbroad, overlong, or unfair and are not
the result of overreaching, duress or coercion of any kind. Employee
acknowledges and confirms that his special knowledge of the business of Employee
is such as would cause Employer serious injury or loss if he were to use such
ability and knowledge to the benefit of a competitor or were to compete with the
Employer in violation of the terms of this Employee further acknowledges that
the restrictions contained in this Section are intended to be, and shall be, for
the benefit of and shall be enforceable by, Employer=s successors and assigns.


29.            In the event that a court of competent jurisdiction shall
determine that any provision of this Section is invalid or more restrictive as
permitted under the governing law of such jurisdiction, then only as to
enforcement of this Section within the jurisdiction of such court, such
provision shall be interpreted and enforced as if it provided for the maximum
restriction permitted under such governing law.






EMPLOYER:___   EMPLOYEE:___                               
PAGE 6 OF 10
 
 

--------------------------------------------------------------------------------

 

30.            If Employee shall be in violation of any provision of this
Section, then each time limitation set forth in this Section shall be extended
for a period of time equal to the period of time during which such violation or
violations occur. If Employer seeks injunctive relief from such violation in any
court, then the covenants set forth in this Section shall be extended for a
period of time equal to the pendency of such proceeding including all appeals by
Employee.


31.           It is recognized and hereby acknowledged by the parties hereto
that a breach by Employee of any of the covenants contained in Section of this
Agreement will cause irreparable harm and damage to Employer, the monetary
amount of which may be virtually impossible to ascertain. As a result, Employee
recognizes and hereby acknowledges that Employer shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in Section of this
Agreement by Employee or any of his affiliates, associates, partners or agents,
either directly or indirectly, and that such right to injunction shall be
cumulative and in addition to whatever other remedies Employer may possess.


ARBITRATION
-----------
32.            Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Bristol County, MA
in accordance with the Rules of the American Arbitration Association then in
effect (except to the extent that the procedures outlined below differ from such
rules). Within thirty (30) days after written notice by either party has been
given that a dispute exists and that arbitration is required, each party must
select an arbitrator and those two arbitrators shall promptly, but in no event
later than thirty (30) days after their selection, select a third arbitrator.
The parties agree to act as expeditiously as possible to select arbitrators and
conclude the dispute. The selected arbitrators must render their decision in
writing. The cost and expenses of the arbitration and of enforcement of any
award in any court shall be borne by the losing party. If advances are required,
each party will advance one-half of the estimated fees and expenses of the
arbitrators. Judgment may be entered on the arbitrators= award in any court
having jurisdiction. Although arbitration is contemplated to resolve disputes
hereunder, either party may proceed to court to obtain an injunction to protect
its rights hereunder, the parties agreeing that either could suffer irreparable
harm by reason of any breach of this Agreement. Pursuit of an injunction shall
not impair arbitration of all remaining issues.


ASSIGNMENT
----------
33.              Employee shall not have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.












EMPLOYER:___   EMPLOYEE:___                                
PAGE 7 OF 10
 
 

--------------------------------------------------------------------------------

 

GOVERNING LAW
-------------
34.              This Agreement shall be governed by and construed in accordance
with the laws of the State of Massachusetts without regard to its conflict of
laws principles to the extent that such principles would require the application
of laws other than the laws of the State of Massachusetts. Venue for any action
brought hereunder shall be in Bristol County, Massachusetts and the parties
hereto waive any claim that such forum is inconvenient.


ENTIRE AGREEMENT
----------------
35.              This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between Employee and Employer (or any of
its affiliates) with respect to such subject matter. This Agreement may not be
modified in any way unless by a written instrument signed by both parties.


NOTICES
-------
36.              All notices required or permitted to be given hereunder shall
be in writing and shall be personally delivered by courier, sent by registered
or certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent  (i) if to Employer, addressed to 1180 SW 36th Avenue, Suite 204,
Pompano Beach, FL and (ii) if to Employee, to his address as reflected on the
payroll records of the Employer, or to such other address as either party hereto
may from time to time give notice of to the other.


BENEFITS; BINDING EFFECT
------------------------
37.              This Agreement shall be for the benefit of and binding upon the
parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, including, without
limitation, any successor to Employer, whether by merger, consolidation, sale of
stock, sale of assets or otherwise.
























EMPLOYER:___   EMPLOYEE:___                                
PAGE 8 OF 10
 
 

--------------------------------------------------------------------------------

 

SEVERABILITY
------------
38.            The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on there being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid work or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.


WAIVERS
-------
39.            The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


DAMAGES
-------
40.            Nothing contained herein shall be construed to prevent Employer
or Employee from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto files for arbitration
or brings suit for the collection of any damages resulting from, or to enjoin
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable court or
arbitration costs and attorneys= fees of the other including legal fees and
costs incurred prior to the filing of any action or arbitration.




NO CONSTRUCTION AGAINST DRAFTER
-------------------------------
41.            This Employment Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party causing
the drafting hereof.




NO THIRD PARTY BENEFICIARY
--------------------------
42.            Nothing expressed or implied in this Agreement is intended, or
shall be construed, to confer upon or give any person other than Employer, the
parties hereto and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement.












EMPLOYER:___   EMPLOYEE:___                               
PAGE 9 OF 10
 
 

--------------------------------------------------------------------------------

 



Involuntary Termination of Agreement
------------------------------------
43.            In the event any of the following listed below occurs prior to
the expiration of this Agreement, Employee will be entitled to receive full
compensation remaining under this 3 year Employment Agreement if:


 
1.
Employee is discharged without cause.

 
2.
Change in the control of Company whereby controlling entity demotes Employee
from his position as CFO/Director.

 
3.
In the event of a shareholder vote where Employee is terminated without cause as
CFO/Director.



Above compensation will be due and owing upon any of the following above in full
at the time of termination.


















                 IN WITNESS WHEREOF, the undersigned have executed this
Agreement as of the date first above written.






Secured Financial Network, Inc.








By:
   ---------------------------------
   Jeffrey L. Schultz - Employer
   President
   Secured Financial Network, Inc.






By:
   ---------------------------------
   Michael E. Fasci - Employee




















EMPLOYER:___   EMPLOYEE:___                               
PAGE 10 OF 10

--------------------------------------------------------------------------------